Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 11-18, and 20-22 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wodnicki (US 2011/0071397 A1) and Ahrens (WO 2002/090242), and further in view of Khuri-Yakub (US 2007/0215964 A1).
Regarding claims 1, 8, and 15, Wodnicki teaches a plurality of dies formed on and separable from a wafer [0063 FIGS. 11a and 11b illustrate the spacing in microns (um) between die and between modules according to one embodiment.; 0072 The wafer is then subject to dicing and sorting of the wafer 1408.], each die comprising an array of capacitive micro-machined transducer (CMUT) cells [0052 multiple sensor arrays 510, 515, 520, 525 … sensors in this example 510, 515, 520, 525 are transducer arrays with small gaps separating the sensors thereby creating a large array size in a small form factor for applications such as in a probe], each cell comprising a substrate [claim 9 substrate is rigid or semi-rigid] comprising a first electrode, a membrane comprising a second electrode, and a cavity between the substrate and the membrane [claim 4 capacitive micromachined ultrasonic transducer cMUT],

such that the first die and the second die are different from one another and adjacent to one another on the wafer [fig. 8 shows adjacent cmut arrays #805 #810 with gaps #830 and #835].
Wodnicki does not explicitly teach … and yet Ahrens teaches wherein each cell of the first subset of dies comprises a first compensating plate formed on the membrane [fig. 3 shows transducer array; pg. 14 capacitive electroacoustic transducer manufactured on a semiconductor basis in areas…; fig. 4a-4f transducers with different sized mass/concentration areas; pg. 12 a flexible membrane made of semiconductor material is attached to its edge on a rigid and rigid substrate. pg. 15 states that semiconductor layer #7 which forms membrane (described on pg. 6) with different shapes as shown in figs. 2a-2c can consist of several material layers],
wherein each cell of the second subset of dies comprises a second compensating plate formed on the membrane [fig. 2a-2c and 4a-4f shows different shapes and mass concentrations],
wherein the first compensating plate and the second compensating plate are configured to influence a bow of the membrane [pg. 6 advantages … different levels of doping of different local zones or surfaces of the membrane with foreign substances and / or the different masses of these zones … [influences properties] … such as the modulus of elasticity, the membrane density or the Poisson's number of the semiconductor material or the membrane thickness and the membrane's intrinsic stress are changed], and
wherein a configuration of the first compensating plate is different than a configuration of the second compensating plate [fig. 6e shows an array of transducer with different foreign matter concentration (N1, N2) and/or mass filling factor (M1,M2).; claim 22 Array according to Claim 
(alternatively claim 8 wherein the first ring-shaped compensating plate and the second ring-shaped compensating plate are configured to influence a bow of the membrane, wherein a configuration of the first ring-shaped compensating plate comprises a first inner diameter and a first outer diameter and a configuration of the second ring-shaped compensating plate comprises a second inner diameter and a second outer diameter [pg. 15 The membrane layer is then structured and thereby receives its final lateral dimensions, for example a round or square, hexagonal or polygonal shape.], and wherein the configuration of the first ring-shaped compensating plate is different than the configuration of the second ring-shaped compensating plate such that at least one of: the first inner diameter is different than the second inner diameter; or the first outer diameter is different than the second outer diameter wherein the configurations of the compensating plates of the CMUT cells vary, wherein the sizes of the compensating plates vary, and wherein each compensating plate has a ring shape with an inner plate diameter, and wherein the inner plate diameters vary [fig. 5b shows ring shaped membrane; abstract has established that concentration and mass may be different; pg. 3 establishes that mechanical rigidity of membrane depends on geometric dimensions].)
(alternatively claim 15 wherein a thickness of the first compensating plate is different than a thickness of the second compensating plate wherein the configurations of the compensating plates vary across the wafer, wherein the thicknesses of the compensating plates vary across the wafer [pg. 6 advantages of the invention are in particular that the different levels of doping of different local zones or surfaces of the membrane with foreign substances and / or the different masses of these zones…semiconductor material or the membrane thickness…are changed…so that 
It would have been obvious to form ultrasonic arrays on an individual wafer which may be separated into multiple dies as taught by Wodnicki, with the differently shaped and different concentrations/mass membranes built into transducers as taught by Ahrens so that frequencies of the transducer may be tuned and hence a wideband array is produced.
Wodnicki does not explicitly teach … and yet Khuri-Yakub teaches a first and second compensating plate formed on a top surface of the membrane opposite the cavity, wherein the first compensating plate is different from the first electrode and the second electrode [figs. 1(a), 1(c), 2, and 6-7 show thickened portions #120, #151, etc.; 0036 a thickened portion 120 of the CMUT cell is attached to, deposited on, formed integral with, or otherwise fabricated to lie above the nominal plane 114 of the membrane; 0039 CMUTs (plural) … The added masses above or below the membrane can be any of the materials mentioned above…] and the first and second compensating plate are metallic [0038 electro-plating or electro-deposition may also be used to form masses of metals such as gold or copper on the top surface of the membrane; 0039 electroplated metals such as gold or copper or any other metal].

    PNG
    media_image1.png
    548
    821
    media_image1.png
    Greyscale

It would have been obvious to substitute the membrane mass doping as taught by Wodnicki modified by Ahrens, with the thickened portion as taught by Khuri-Yakub so that the CMUT membrane mass and stiffness characteristics may be substantially independently adjusted (Khuri-Yakub) [abstract].
Regarding claims 2 and 16, Wodnicki as modified by Ahrens teaches the plurality of dies of claim 1, wherein the configuration (alternatively: thickness) of the first compensating plate is different than the configuration of the second compensating plate plates vary such that the membrane bows of the cells are substantially uniform across the first subset of dies and the second subset of dies [pg. 3 a large number of such transducers with diaphragms of different sizes. The size of the membrane area determines the mechanical resonance frequency of the transducer in question, and the quantities in the known transducer array are matched to one another in such a 
Regarding claim 3, Wodnicki as modified by Ahrens teaches the plurality of dies of claim 1, wherein the configuration of the first compensating plate comprises a first shape and the configuration of the second compensating plate comprises a different, second shape [figs. 5a-5g show different shapes].
Regarding claims 4, Wodnicki as modified by Ahrens teaches the plurality of dies of claim 1, wherein the configuration of the first compensating plate of the cells within one die are is substantially uniform across the cells of at least one die of the first subset of dies [fig. 6c shows similar sized transducer shapes in array, though Z1, Z2, N1, and N2 are adjustable].
Regarding claim 5, Wodnicki as modified by Ahrens teaches the plurality of dies of claim 1, wherein the configuration of the first compensating plate varies plates vary over at least some of the CMUT cells in the array of at least one die of the first subset of dies each die [fig. 6e shows different sized squares for transducers in array].
Regarding claim 6, Wodnicki as modified by Ahrens teaches the plurality of dies of claim 1, wherein the configuration of the first compensating plate comprises a first size and the configuration of the second compensating plate comprises a different, second size comprising a first plurality of dies and a second plurality of dies, wherein the sizes of the compensating plates vary between the first plurality and the second plurality of dies [fig. 6e shows different sized squares for transducers in array].
Regarding claims 7, 14, and 20, Wodnicki teaches an ultrasound device comprising one die from the plurality of dies of claim 1 [0004 There are a number of applications in which large area `patch` type ultrasound transducer arrays can be used; 0026 FIGS. 11a and 11b illustrate in a 
Regarding claim 9, Wodnicki as modified by Ahrens teaches the plurality of dies of claim 8, wherein the configuration of the first ring-shaped compensating plate is different than the configuration of the second ring- shaped compensating plate such that the membrane bows of the cells are substantially uniform across the first subset of dies and the second subset of dies [fig. 5d shows ring shaped distribution/mass with transducer element; fig. 6e shows different sized square transducers in an array].
Regarding claim 11, Wodnicki as modified by Ahrens teaches the plurality of dies of claim 8, wherein the configuration of the first ring-shaped compensating plate [fig. 5d shows ring shaped distribution/mass with transducer element] of the cells within one die are is substantially uniform across the cells of at least one die of the first subset of dies [fig. 6c shows uniform shaped transducer array].
Regarding claim 12, Wodnicki as modified by Ahrens teaches the plurality of dies of claim 8, wherein the configuration of the first ring-shaped compensating plate varies plates vary over at least some of the CMUT cells in the array of at least one die of the first subset of dies each die [fig. 5d and fig. 6e].
Regarding claim 13, Wodnicki as modified by Ahrens teaches the plurality of dies of claim 8, wherein a first thickness of the first ring-shaped compensating plate is different than a second thickness of the second ring- shaped compensating plate comprising a first plurality of dies and a second plurality of dies, wherein the sizes of the compensating plates vary between the first plurality and the second plurality of dies [claim 22 Array according to Claim 21, characterized in 
Regarding claim 17, Wodnicki as modified by Ahruns teaches the plurality of dies of claim 15, wherein a first shape of the first compensating plate is different than a second shape of the second compensating plate the shapes of the compensating plates vary [fig. 5a-5g shows different mass/concentration shapes; fig. 6e shows different sized shapes].
Regarding claim 18, Wodnicki as modified by Ahrens teaches the plurality of dies of claim 15, wherein the configurations thickness of the first compensating plate of the cells within one die is substantially uniform across the cells of at least one die of the first subset of dies [claim 22 Array according to Claim 21, characterized in that the membrane (8) of the transducers have different shapes and / or different sizes and / or different thicknesses.; fig. 6c shows similar sized cells; pg. 4 few transducers with diaphragms of the same size].
Regarding claim 21, Wodnicki as modified by Ahruns teaches the plurality of dies of claim 15, wherein a first quantity of layers defines the thickness of the first compensating plate and a second quantity of layers defines the thickness of the second compensating plate [pg. 15 states that semiconductor layer #7 which forms membrane (described on pg. 6) with different shapes as shown in figs. 2a-2c can consist of several material layers].
Regarding claim 22, Wodnicki as modified by Ahruns teaches the plurality of dies of claim 1, wherein the configuration of the first compensating plate comprises a first material and the configuration of the second compensating plate comprises a different, second material [fig. 6e shows an array of transducer with different foreign matter concentration (N1, N2) and/or mass filling factor (M1,M2).].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In other words, Wodnicki (US 2011/0071397 A1) has now been applied to address the latest claim amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D ARMSTRONG/ 
Examiner, Art Unit 3645


/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645